Improving consumer education and awareness on credit and finance (short presentation)
The next item is the report by Mrs Iotova, on behalf of the Committee on the Internal Market and Consumer Protection, on protecting the consumer: improving consumer education and awareness on credit and finance.
The report on financial education which will be put to the vote at tomorrow's plenary session is more important than ever. It is clear that the financial crisis we are now facing can be avoided if consumers are well informed of the risks that various types of credit entail. We can definitely say that if in the past we had concentrated more on the financial education of people, we would not be facing the present situation, or at least the crisis would not have assumed the proportions it has. For the sake of the future we must be sure that our children are given the opportunity to learn and to handle credit cards and loans properly everywhere in Europe. We have to concentrate on student mortgage loans and pension and investment funds. These financial products strongly affect the lives of consumers, which is why they must be taken into consideration. We must not forget that increasing numbers of young people are getting deep into debt without even suspecting what effect this will have on their lives.
We have spent many months working very closely on the texts of the report. We conducted a very interesting public discussion with representatives of European and US banks and financial institutions right on the eve of the crisis. Even then the problems had clearly come into focus, and the alarm was sounded. On the other hand, we were able to see the experience and good practice of financial education in countries which have traditions in this area and which are constantly working to improve it - the UK, France, Germany and elsewhere, and we heard the opinions of those who are taking their first steps in this field. I am pleased with the results of the vote on the report in the Committee on the Internal Market and Consumer Protection, and by the Commission's decision on the budgets needed to provide assistance on the project.
We also received many encouraging responses from leading financial instructions on the initiative report. I believe we have reached a compromise solution which satisfies all political groups, which is why I hope tomorrow's vote on the report will be successful. We can only overcome the present financial crisis through joint efforts, which is why we need to unite and work together on this common initiative. It is time to act and to ensure that European consumers have the knowledge they need about consumer and other types of credits, so that a similar financial disaster is not repeated. To achieve this it is extremely important that the Member States implement the measures undertaken and cooperate closely. And finally I would like to thank the members of the European Commission greatly for the assistance they have given me.
Member of the Commission. - Mr President, this is a very timely report. It highlights many of the challenges which European consumers are facing in the context of the current financial crisis. That is why I give many thanks to Mrs Iotova for the outstanding work.
The Commission recognised the importance of financial education for the proper functioning of the internal market in our Communication which was adopted in December last year. Consumers definitely have to be empowered to take responsible decisions regarding their personal finance, and only in this way will they be able to reap the tangible benefits that come from financial integration in the European Union.
Education is the competence of the Member States. The Commission's role in this regard is mainly supportive, but nevertheless important.
The national level is the most appropriate for the delivery of consumer education programmes and it is also the most effective and efficient. Member States have a key role to play, for example by adopting national financial education strategies based on public/private partnership.
We believe that the Commission's role is to act as a promoter of financial education EU-wide, showing benefits, coordinating efforts, demonstrating best practice.
In this regard we have implemented several practical initiatives and created the expert group on financial education, which held its first meeting in October, devoted to discussions on the national strategies for financial education.
We have also been advancing the development of the Dolcetta online tools for teachers to make it easier for them to incorporate financial topics into the existing curricula. Soon we will be publishing the European database for financial education, an electronic library of schemes run by various types of providers. Finally, the Commission regularly offers its patronage to selected events giving visibility to financial education.
We fully agree with the general thrust of this parliamentary report and the majority of its proposals. The issue of crucial importance is the education of children and young people, and the Commission shares with Parliament the conviction that financial literacy should be taught at school.
We are ready and willing to assist Member States in developing their basic educational programmes in the field of personal finances, and a similar concern applies to the idea of tasking the Commission with running EU information and media campaigns on financial education. Such awareness-raising campaigns should be tailored to the specific needs of the audience and are most efficient when run at the national or even local level. Again we are ready to assist.
I would like to conclude by thanking Parliament for its good work on this file and look forward to continuing the dialogue between Parliament and the Commission on the important issues of consumer financial education.
That concludes this item.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - (RO) Ignorance of the law does not exempt us from its consequences, in much the same way as ignorance of financial mechanisms does not exempt us from the losses suffered.
Finance and banking institutions and insurance companies had and still have an obligation to provide consumers with 'user instructions' for financial instruments so that they can make enlightened decisions. This is why I believe that the need to educate Europe's citizens in financial, banking and insurance matters by governmental and non-governmental institutions is a good solution for those who really want this. However, providing information to the citizens who use these instruments must be a duty performed by the providers of services in this area. I think that it is the obligation of the EU Commission and Member States to warn and inform Europe's citizens about the harmful nature of particular products or services and to regulate the European market so that these harmful products or services cannot appear on the market.
I would like to conclude by congratulating the rapporteur, Mrs Iotova, and our colleagues from the Committee on International Trade and Committee on Economic and Monetary Affairs for the efficient way in which they drafted this resolution.
in writing. - (SK) The crisis over risky mortgage loans has confirmed that the level of financial awareness among EU citizens is low. Consumers are not sufficiently familiar with the risks of bankruptcy and excessive debt. Information on financial products from financial institutions, mainly provided through advertisements, is hard to understand and sometimes confusing. They do not provide consumers with enough information prior to signing contracts.
The job of informing consumers about finance and loans should begin in school, where the consumers of tomorrow should be familiarised with the products of the banking sector. Particular emphasis must be placed on programmes for young people, pensioners and vulnerable groups.
I firmly believe that the Commission should create a budget item for financial education programmes at an EU level, which could bring together all of the relevant bodies, such as the state, non-governmental organisations, consumer organisations and financial institutions.
I would like particularly to emphasise the role of the consumer organisations at a Community level and also at an intra-state level, since they know best the special needs of the target groups in the area of educational programmes. Many Member States fail to assign adequate funding in their budgets to consumer protection policies and fail to give attention or financial support to the activities of consumer organisations.
There are few consumers who can afford the services of personal financial advisers and I therefore firmly believe that consumers should be provided with independent advice on proper training courses via EU educational programmes and within the framework of consumer organisations.
I would like to congratulate Mrs Iotova for the subject matter dealt with by this report. I consider financial education to be a very important topic. At the moment in Romania, we are facing the problem of people who are no longer managing to pay their debts because they have taken out credit from different banks. Not only have they been badly advised about the implications of this credit, but they have not been given any kind of adequate financial education to allow them to decide which financial service might suit them better.
We must not confuse financial education with information supplied to consumers. Financial education programmes need to be developed according to the age groups and needs of the various sections of the population.
I hope that the Dolceta service will be translated into Romanian and Bulgarian as soon as possible so that all the citizens of the Member States can benefit from it.